United States Court of Appeals

                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1497
                                    ___________

United States of America,                   *
                                            *
             Appellee,                      *
                                            *     Appeal from the United States
             v.                             *     District Court for the
                                            *     District of North Dakota.
James O. Jondahl,                           *
                                            *       [UNPUBLISHED]
             Appellant.                     *

                                    ___________

                            Submitted: August 3, 1999
                                Filed: August 6, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       James O. Jondahl appeals from the final judgment entered in the district court1
upon a jury verdict finding him guilty of four counts of filing false income tax returns
for 1990 through 1993, in violation of 26 U.S.C. § 7206(1), and one count of corruptly
endeavoring to obstruct and impede the administration of revenue laws from 1985 to
1997, in violation of 26 U.S.C. § 7212(a). For reversal, Jondahl argues the district

      1
       The Honorable Rodney S. Webb, Chief Judge, United States District Court for
the District of North Dakota.
court abused its discretion under Federal Rule of Evidence 404(b) by admitting various
kinds of "bad-acts" evidence. We disagree. The evidence of Jondahl's tax liability
from years prior to the tax years in question was probative of his intent to corruptly
obstruct the IRS. See United States v. Wilson, 118 F.3d 228, 234 (4th Cir. 1997)
(elements of section 7212(a) violation). What Jondahl describes on appeal as evidence
of a "prior investment swindle" was not Rule 404(b) evidence, but rather evidence of
acts either forming the factual setting of the charged offenses, or evidence probative of
the element of willfulness. See Moore v. United States, No. 98-3578, 1999 WL
336286, at *5 (8th Cir. May 28, 1999); United States v. Heidebur, 122 F.3d 577, 579
(8th Cir. 1997).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-